This memorandum is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 225 SSM 29
Justin Nazario,
            Respondent,
        v.
222 Broadway, LLC, et al.,
            Respondents.
---------------------------------
222 Broadway, LLC, et al.,
        Third-Party Respondents,
        v.
Knight Electrical Services Corp.,
        Third-Party Appellant.
(And Other Third-Party Actions.)

     Submitted   by Amy L. Fenno, for third-party appellant.
     Submitted   by D. Carl Lustig, III, for respondent Justin
Nazario.
     Submitted   by Leslie McHugh, for respondents 222 Broadway,
LLC et al.
     Submitted   by Thomas F. Cerussi, for third-party respondent.




MEMORANDUM:
          The order of the Appellate Division, insofar as
appealed from, should be modified, without costs, by denying
plaintiff's motion for partial summary judgment on the issue of
liability on his Labor Law § 240 (1) claim and remitting the case


                                - 1 -
                                    - 2 -                        SSM No. 29

to the Appellate Division for consideration of the issues raised
but not determined on the appeal to that court, and, as so
modified, affirmed, and the certified question should be answered
in the negative.
            Plaintiff is not entitled to summary judgment under
Labor Law § 240 (1).      While using an A-frame ladder, plaintiff
fell after receiving an electrical shock.           Questions of fact
exist as to whether the ladder failed to provide proper
protection, and whether plaintiff should have been provided with
additional safety devices (see Blake v Neighborhood Hous. Servs.
of N.Y. City, 1 NY3d 280, 287 [2003]; Barreto v Metropolitan
Transp. Auth., 25 NY3d 426 [2015], rearg denied 25 NY3d 1211
[2015]).    Defendants Lime Energy Co. and Jones Lang LaSalle
Americas, Inc. were properly granted summary judgment on their
contractual indemnification claims against Knight Electrical
Services Corp.
*   *   *     *   *   *     *   *    *      *   *    *   *   *   *   *   *
On review of submissions pursuant to section 500.11 of the Rules,
order, insofar as appealed from, modified, without costs, by
denying plaintiff's motion for partial summary judgment on the
issue of liability on his Labor Law § 240(1) claim and remitting
the case to the Appellate Division, First Department, for
consideration of issues raised but not determined on the appeal
to that court, and, as so modified, affirmed, and certified
question answered in the negative, in a memorandum. Chief Judge
DiFiore and Judges Pigott, Rivera, Abdus-Salaam, Stein, Fahey and
Garcia concur.

Decided November 21, 2016




                                    - 2 -